—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered January 4, 1999, convicting defendant upon her plea of guilty of the crime of robbery in the second degree.
In full satisfaction of a superior court information, defendant pleaded guilty to robbery in the second degree, waived her right to appeal and was sentenced in accordance with the plea agreement as a second felony offender to a determinate prison term of 10 years. Defendant appeals, contending that the sentence imposed was harsh and excessive and should be reduced in the interest of justice. Having waived her right to appeal as a part of the negotiated plea agreement, however, defendant failed to preserve her challenge to the severity of the sentence imposed (see, People v Starker, 271 AD2d 873; People v Paulin, 265 AD2d 737, lv denied 94 NY2d 905). In any event, were we to consider the argument, we would find that the sentence is not harsh and excessive and that the circumstances alleged by defendant to be mitigating are not so extraordinary to warrant a reduction of the sentence in the interest of justice (see, People v Vanness, 265 AD2d 595, lv denied 94 NY2d 830; People v Moneyhan, 248 AD2d 756, lv denied 91 NY2d 1010).
Mercure, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.